Exhibit BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Six Months Ended June 30, 2008 2007 Earnings: Income before income taxes $ 1,310 $ 1,271 Add: Interest and other fixed charges, excluding capitalized interest 274 253 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 137 141 Distributed income of investees accounted for under the equity method 2 2 Amortization of capitalized interest 2 1 Less: Equity in earnings of investments accounted for under the equity method 7 10 Total earnings available for fixed charges $ 1,718 $ 1,658 Fixed charges: Interest and fixed charges $ 283 $ 261 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 137 141 Total fixed charges $ 420 $ 402 Ratio of earnings to fixed charges 4.09x 4.12x E-2
